Judgment unanimously affirmed, without costs of this appeal to either party. Memorandum: We affirm, not only because the 1952 conveyance was not in violation of the Debtor and Creditor Law since the grantor was not insolvent then nor rendered insolvent thereby as held by the court below, but also for the additional reason that the action to set aside that conveyance was barred by the Statute of Limitations. Furthermore, fair consideration was given for the 1952 conveyance as well as for *690the 1960 conveyance. (Appeal from judgment of Erie Trial Term dismissing the complaint on the merits.) Present — Williams, P. J., Bastow, Henry, Del Vecchio and Marsh, JJ.